Citation Nr: 0926885	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-03 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left ankle disorder. 


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1951 to June 
1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of a left ankle 
disorder.

2.  The competent medical evidence of record does not show 
that the Veteran's left ankle disorder is related to his 
military service. 

3.  The competent medical evidence of record does not show 
that arthritis of the left ankle disorder became manifested 
to a compensable degree within one year of separation from 
active military duty. 


CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by 
military service, nor may arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for service connection 
for a left ankle disorder, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  Written notice provided to the Veteran in October 
2003, March 2006, November 2006, and January 2007 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  While notice regarding disability ratings and 
effective dates was not provided until March 2006, after the 
adjudication of the claim, this timing error is not 
prejudicial because the claim was later readjudicated in the 
November 2006 supplemental statement of the case and this 
readjudication cures the timing problem.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  Moreover, the Board 
finds that even though notice provided prior to the initial 
adjudication of the Veteran's claim was inadequate under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), this error is 
harmless because the claim is being denied and any issue 
regarding a disability rating and an effective date is moot.

Thus, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007); cert.  granted sub nom.  Peake v. Sanders, 76 U.S.L.W. 
3654 (U.S. June 16, 2008) (No. 07-1209) (holding that 
although Veterans Claims Assistance Act of 2000 notice errors 
are presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication).

With respect to VA's duty to assist the Veteran in the 
development of his claim, all identified and available 
service personnel records, VA treatment records, and private 
treatment records have been obtained and associated with the 
claims file.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
Service treatment records were requested from the National 
Personnel Records Center (NPRC) in September 2003.  The NPRC 
subsequently informed the RO that the Veteran's service 
treatment records could not be identified based on the 
information furnished.  By a July 2004 letter, the RO 
informed the Veteran that there was a strong possibility his 
service treatment records were destroyed in the 1973 fire and 
requested that he complete the enclosed National Archives and 
Records Administration Form 13055, Request for Information 
Needed to Reconstruct Medical Data (NA Form 13055).  The 
Veteran did not submit any additional documentation in 
support of his claim, and by a September 2004 rating 
decision, his claim was denied.  However, in August 2005, 
contemporaneous with his notice of disagreement, the Veteran 
submitted a lay statement from a fellow soldier regarding his 
claim that he sustained an injury to his ankle while on 
active military duty.  The RO obtained x-rays taken of the 
Veteran's left ankle in November 2007.  After the RO issued a 
statement of the case in December 2005 denying service 
connection, the Veteran filed a formal appeal.  Upon 
receiving the Veteran's formal appeal, the RO sent a letter 
in November 2006, requesting additional information.  Next, 
the RO issued a supplemental statement of the case in 
November 2006, informing the Veteran that the denial of his 
claim was affirmed because he had not submitted any medical 
evidence showing a current left ankle disorder that was 
related to military service.  The Veteran did not submit any 
additional medical evidence in support of his claim. 

The Board finds that these attempts by the RO to obtain 
alternate sources of medical evidence in support of the 
Veteran's claim satisfy the RO's heightened duty to assist 
him in the development of his claim.  Hence, no further 
assistance to the Veteran is required to fulfill this duty.  
See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, arthritis may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

The Veteran claims entitlement to service connection for a 
left ankle disorder.  Specifically, the Veteran claims that 
while on active military duty, he fractured his left ankle 
playing football while on active military duty.  

The Veteran's service treatment records have been deemed fire 
related.  In lieu of his service treatment records, the 
Veteran has submitted to the RO a letter from a fellow 
soldier stating "I confirm that [the Veteran] had a broken 
ankle in October of 1951.  I took him places on my motorcycle 
because he could not drive."  The Veteran also submitted a 
copy of his Department of Defense Form 214, which indicated 
that he was placed on 25 days of convalescent leave in 1951.  

Subsequent to service discharge, the Veteran underwent a VA 
examination in October 2003.  The Veteran's claims file was 
reviewed by the examiner.  The examiner noted that a 
personnel record indicated that the Veteran had a 25 day 
convalescent leave, but that the record was negative for 
details about an ankle injury.  The Veteran reported that he 
broke his left ankle in 1951 while playing football.  The 
Veteran further reported that he wore a cast for six weeks, 
he did not undergo surgery, and he was able to finish his 
tour of duty in the military.  The Veteran complained that 
his ankle occasionally bothered him over the years.  Finally, 
the Veteran reported that in 1998, he had both knees 
replaced, and since that time, he has had more pain in his 
left ankle.  

The Veteran reported symptoms of left ankle pain, stiffness, 
swelling, instability, and fatigability.  He stated that the 
severity of pain was moderate, the frequency of pain was "3-
4 times/year after twisting left ankle," and the duration of 
each episode of pain was one week.  Precipitating factors of 
pain included walking on uneven ground, and alleviating 
factors included soaking in hot water.  The Veteran stated 
that left ankle range of motion during a "flare" was 
decreased by half.  It was noted that the Veteran had 
problems walking, but did not use assistive devices.  It was 
further noted that the Veteran had not had surgery on his 
left ankle, he had not reinjured the joint after discharge, 
he had no episodes of dislocation or subluxation, and had no 
constitutional symptoms of bone disease.  Finally, the 
Veteran reported he was "limit[ed] walking to 1/2 block with 
limp [,] can't run [,] [and] can't kneel due to bilateral 
[total knee arthroplasty]."  

Upon physical examination of the left ankle, there was no 
deformity, angulation, false motion, shortening, intra-
articular involvement, malunion, nonunion, loose motion, or 
false joint.  There were no abnormal findings in either 
ankle.  Gait was reported as abnormal with a limp when 
stepping on the right leg.  There were no calluses or skin 
breakdown, and the shoe wear pattern was normal.  There was 
no ankylosis.  The examiner found that "[t]he major 
functional impact on [the Veteran's] ability to walk appears 
to be from his bilateral knee condition [and there was] [n]o 
change in ankle motion or function with repeated movement."  
Range of motion testing of the left ankle revealed 
dorsiflexion from 0 to 10 degrees, plantar flexion from 0 to 
30 degrees, inversion from 0 to 20 degrees, and eversion from 
0 to 10 degrees, with no painful motion or instability.  X-
rays of the left ankle revealed no fracture, dislocation, or 
arthritic change.  The diagnosis was bilateral total knee 
arthroplasty and left ankle pain, no abnormalities found.  

The Veteran underwent a VA examination of the left ankle in 
November 2007.  The claims file was reviewed.  The Veteran 
reported left ankle symptoms of pain, stiffness, swelling, 
instability, locking, fatigability, and heat/redness.  The 
Veteran reported that he had experienced these symptoms for 
over fifty years, but had never taken pain medication for his 
ankle.  He reported "flares of joint disease" with constant 
pain rated an 8 out of 10, that would worsen by cold weather 
and sitting too long, and improve with support socks.  The 
Veteran further reported decreased range of motion and more 
pain during "flares."  He reported using a cane on an 
intermittent basis.  

The examiner noted that per the claims file, the Veteran had 
served in the Army from 1951 to 1954 and received an 
honorable discharge.  The examiner further noted the 
Veteran's claim that he broke his left ankle while playing 
sports in 1951.  Finally, the examiner indicated that the 
Veteran's service treatment records had been reportedly lost 
in a fire and indicated that he reviewed the April 2005 lay 
statement submitted by a fellow soldier.  The examiner noted 
that the Veteran had not had surgery on his left ankle and he 
had never experienced any episodes of dislocation or 
subluxation.  The examiner indicated that the Veteran was 
trying to lose weight to alleviate problems in his joints, 
and he had no fever or inflammatory arthritis.  

Upon physical examination of the left ankle, there was no 
limitation by pain during movement of the joint, edema, 
effusion, instability, weakness, tenderness, redness or heat, 
or abnormal movement or guarding of movement.  Gait for 
weight bearing joints was normal.  It was noted that while 
the Veteran took short strides, he demonstrated no limp and 
no difficulties maintaining balance.  There was no callus, 
skin breakdown, unusual shoe wear pattern, ankylosis, or 
signs of inflammatory arthritis.  Range of motion testing 
revealed both active and passive dorsiflexion from 0 to 20 
degrees with no pain, and both active and passive plantar 
flexion from 0 to 45 degrees with no pain.  X-rays of the 
left ankle taken in November 2007 were negative for fractures 
and ankle mortise disruption, and positive for articular 
cartilaginous and vascular calcifications.  The VA examiner 
reported that per the November 2007 radiologist, there was no 
acute fracture of the left ankle.  The examiner stated that 
he "[d]iscussed films with [radiologist], who confirmed that 
no evidence for old fracture [was] noted.  Joint changes 
reflect[ed] chondrocalcinosis more than degeneration per 
se."  

The examiner provided a clinical diagnosis of chronic left 
ankle arthritis, with radiographic evidence for 
chondrocalcinosis.  The examiner opined that the Veteran's 
current left ankle disorder was "less likely as not (less 
than 50/50 probability) caused by or the result of a broken 
left ankle in service."  The examiner further concluded that

[b]ased on examination and all available 
documentation, patient has chronic left 
ankle pain attributed to 
chondrocalcinosis, rather than 
osteoarthritis.  His claim of left ankle 
fracture in 1951 is taken at face value, 
although radiographic evidence of such 
fracture is lacking.  Notwithstanding, 
chondrocalcinosis is considered to be of 
metabolic or endocrine origin; a cause-
effect relationship between fracture and 
chondrocalcinosis is lacking.  Obesity is 
the principal factor aggravating his 
ankle condition.

At a November 2007 hearing at the RO, the Veteran testified 
that after sustaining a left ankle injury while playing 
football in service in 1951, he was treated at the base 
hospital.  Specifically, the Veteran claimed that he remained 
in the hospital for two days and wore a cast on his leg for 
five months.  The Veteran further claimed that he was placed 
on convalescent leave for 25 days in order for his ankle to 
heal, and that he was unable to complete his basic training.  
The Veteran asserted that he did not have continued problems 
with his ankle once he returned to active duty, and that 
after his ankle healed, he completed jump school and made one 
jump in Korea, and at that time, he did not have any symptoms 
of ankle pain.  The Veteran testified that he did not seek 
assistance from others because of his ankle pain, with the 
exception of receiving a car ride from another individual 
soon after his injury.

The Veteran testified that he was out of the service for four 
or five years before he started having problems with his 
ankle again.  He further testified that he did not seek 
medical care for his ankle until approximately 2006, when he 
underwent an x-ray which revealed arthritis in his left ankle 
and was thereafter placed in support socks.  He testified 
that his family doctor told him the swelling in his ankle was 
related to his previous left ankle injury.  He also testified 
that he only went to the VA to seek treatment for his ankle 
injury.  Upon being asked if his family doctor might be 
willing to provide a statement noting that he or she had 
observed the Veteran with symptoms of a previous ankle 
injury, he responded that he didn't think the doctor would, 
as it had been too long.  

The Board finds that the evidence of record does not support 
a finding of service connection for a left ankle disorder.  
Initially, the Board notes that the Veteran underwent a VA 
examination in October 2003.  After a review of the claims 
file and an examination which revealed no abnormal findings 
in the Veteran's left ankle, the examiner did not diagnose a 
left ankle disorder.  Rather, the examiner diagnosed a 
bilateral total knee arthroplasty and left ankle pain, no 
abnormalities found.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed, 259 F.3d 1356 (Fed. 
Cir. 2001) (finding that pain is only one criteria for 
determining whether a disability exists, and that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  However, 
during the VA examination in November 2007, the VA examiner 
provided a clinical diagnosis of chronic left ankle 
arthritis, with radiographic evidence for chondrocalcinosis.  
See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation); see 
also 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

While the Veteran's service treatment records are 
unavailable, the Veteran provided competent and credible lay 
statements that he injured his ankle in service.  At the 
Veteran's November 2007 hearing, he testified to the events 
surrounding his injury, and in August 2005, he submitted a 
letter from another soldier who stated he provided the 
Veteran transportation after he injured his ankle.  See Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay 
witness is competent to testify to that which the witness has 
actually observed and is within the realm of his personal 
knowledge).  Thus, the Board accepts the Veteran's lay 
testimony as credible evidence that he injured his left ankle 
in service.

However, the remaining evidence of record does not support a 
nexus between any inservice injury and the Veteran's current 
left ankle disorder.  The Veteran testified that after his 
injury in 1951, he did not have any symptoms of ankle pain, 
and was able to complete jump school.  He further testified 
that after his discharge in 1954, he experienced occasional 
left ankle pain, that began in approximately 1958 to 1959, 4 
to 5 years after service discharge.  Post-service records 
fail to document any complaints, diagnoses, or treatments of 
a left ankle disorder until 39 years after the Veteran's 
discharge from active duty service.  Moreover, during his 
November 2007 hearing, the Veteran conceded that he did not 
seek medical treatment for his left ankle until approximately 
2006.  This period without complaints or treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims 
herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the appellant failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  In light 
of the evidence of record, the Board finds the Veteran's 
assertion that he has experienced residuals of the inservice 
injury since service discharge to be outweighed by the 
lengthy period of time between the inservice incident and the 
first treatment for the asserted residuals, and the medical 
opinion of record.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994).  As such, the evidence of record is not supportive of 
a finding that the Veteran has continuously experienced 
residuals of inservice left ankle injury since service 
discharge.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); 
Cosman, 3 Vet. App. at 505.

The November 2007 VA examiner, after reviewing the entire 
record, noting the Veteran's statements with respect to his 
history and symptoms, and conducting a physical examination, 
opined that his current left ankle disorder was "less likely 
as not (less than 50/50 probability) caused by or the result 
of a broken left ankle in service."  The examiner further 
concluded that the Veteran's chronic left ankle pain was due 
to chondrocalcinosis, which was of a metabolic or endocrine 
origin, and there was no cause-effect relationship between 
the fracture and chondrocalcinosis.  The examiner also 
included in his examination report research findings on the 
subject of radiographic chondrocalcinosis, as found in a 
medical journal.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (finding that the probative value of a physician's 
statement is dependant, in part, upon the extent to which it 
reflects clinical data or other rationale to support his 
opinion).  The examiner's opinion is not contradicted by any 
other medical evidence of record.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

While the Veteran's representative asserted in the February 
2008 VA Form 646 that "the fracture of a bone would cause a 
permanent medical condition no matter how small, and that 
medical condition could possibly [cause] further 
impairment," it is well established that a layperson without 
medical training is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  Id. at 
495; see also 38 C.F.R. § 3.159(a)(1).  Moreover, the 
November 2007 radiologist found no radiographic evidence of 
an old fracture.  

Although during his November 2007 hearing, the Veteran 
testified that his family doctor told him the swelling in his 
ankle was related to his previous left ankle injury, he 
stated that the doctor would not be able to provide a 
statement as to this opinion, as it had been too long ago.  
However, the connection between what a physician said and the 
layman's account of what he purportedly said, filtered 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also 
Marciniak v. Brown, 10 Vet. App. 198 (1997).  

Because the competent medical evidence of record does not 
relate the Veteran's left ankle disorder to his military 
service, the preponderance of the evidence is against his 
claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim for service connection for a left 
ankle disorder must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left ankle disorder is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


